[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a petition for a writ of habeas corpus for ineffective assistance of counsel, in that:
A. Trial counsel failed to request that the jury be charged regarding the affirmative defense to Felony Murder;
B. Trial counsel submitted a request to charge the jury CT Page 3010 on a "Flight" theory of liability for Felony Murder, although such was not charged in the indictment, and such request precluded the issue from review on appeal; and
C. Trial counsel failed to interview and call witnesses on Petitioner's behalf.
First, this Court was favorably impressed with trial counsel's experience and defense of his trial strategy.
There was no evidence that trial counsel's actions fell below any standard of competence. There was no evidence that trial counsel's performance was in any way deficient or prejudicial to the defense. Further, there was no showing that trial counsel's errors (if any) were so serious as to deprive petitioner of a fair trial and whose result was reliable. Finally, there was no showing that, but for trial counsel's errors the result would have been different.
There are the tests set out in Strickland v. Washington,104 S.Ct., 2052 (1984).
Therefore this petition for a writ of habeas corpus is denied and petitioner is not entitled to relief of any kind from this Court.
DUNN, J.